Citation Nr: 1735978	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for spondylolisthesis with spina bifida occulta.

2.  Entitlement to service connection for spondylolisthesis with spina bifida occulta, to include as due to service-connected chronic right ankle sprain with limitation of motion.

3.  Entitlement to a rating in excess of 20 percent for service-connected chronic right ankle sprain with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1979 to December 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In May 2011, the Veteran filed a notice of disagreement (NOD) with the April 2011 rating decision.  A statement of the case (SOC), issued in March 2012, encompassed the issues of all matters currently on appeal, as well as the additional issues of entitlement to service connection for erectile dysfunction as secondary to spondylolisthesis with spina bifida occulta and entitlement to service connection for right hip and right leg condition as secondary to the service-connected chronic right ankle sprain with limitation of motion.  However, in the Veteran's May 2012 VA Form 9, substantive appeal, he limited his appeal to the matters currently before the Board.  Hence, the matters of service connection for erectile dysfunction and right hip and leg condition are not before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 -20.304 (2016).

Regarding the Veteran's claim of service connection for spondylolisthesis with spina bifida occulta, although the RO implicitly reopened this claim in the April 2011 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

In May 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

The issues of service connection for spondylolisthesis with spina bifida occulta and a rating in excess of 20 percent for chronic right ankle sprain with limitation of motion are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed September 1981 rating decision denied service connection for spondylolisthesis with spina bifida occulta, to include as due to the service-connected chronic right ankle sprain with limitation of motion, essentially on a finding that the evidence showed that the claimed condition existed prior to the Veteran's military service with no aggravation shown by military service; a subsequent unappealed rating decision in August 2008 continued the denial.

2.  Evidence received since the August 2008 rating decision that declined to reopen a claim of service connection for spondylolisthesis with spina bifida occulta, to include as due to the service-connected chronic right ankle sprain with limitation of motion, is new and material in that it is not cumulative, was not previously considered by decision makers, an raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that continued the denial of service connection for spondylolisthesis with spina bifida occulta is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the issue of service connection for spondylolisthesis with spina bifida occulta.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in regards to the issue of whether new and material evidence has been received to reopen a claim of service connection for spondylolisthesis with spina bifida occulta.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for spondylolisthesis with spina bifida occulta).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on this matter.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

I.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran is seeking service connection for spondylolisthesis with spina bifida occulta, to include as due to the service-connected chronic right ankle sprain with limitation of motion.  It is the Veteran's contention that he injured his ankle while in the military and his injured ankle caused him to fall and aggravated his back.  See May 2017 Hearing Transcript.  

Service connection for spondylolisthesis with spina bifida occulta, to include as due to the service-connected chronic right ankle sprain with limitation of motion, was denied initially by a September 1981 rating decision based essentially on a finding that the condition was pre-existing and was not aggravated by his service.  An August 2008 rating decision continued the denial of service connection for spondylolisthesis with spina bifida occulta, to include as due to the service connected chronic right ankle sprain with limitation of motion.  The Veteran did not appeal that decision, or submit new and material evidence within one year of that decision.  

In September 2010, the Veteran filed a new claim for entitlement to service connection for a back condition.  The RO construed this as a request to reopen the claim for service connection for spondylolisthesis with spina bifida occulta.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the August 2008 rating decision includes a letter received in March 2011 from the Veteran's private doctor, Dr. D.J.H., which states that in his professional medical opinion, the abnormality of the Veteran's gait from his right ankle condition had affected his gait and "contributed to an accelerated deterioration of his lumbar spinal disease resulting in him suffering more symptoms at an earlier age than he would have otherwise."  Dr. D.J.H. explained that while there was no doubt that the Veteran's ankle condition could not have spontaneously caused him to have spondylolisthesis, it was very reasonable to conclude that his chronic ankle dysfunction contributed to his lumbar spinal deterioration and, therefore, to his disability and suffering.  The Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for spondylolisthesis with spina bifida occulta, to include as due to the service-connected chronic right ankle sprain with limitation of motion, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for spondylolisthesis with spina bifida occulta is reopened.  


ORDER

The appeal to reopen a claim for service connection for spondylolisthesis with spina bifida occulta is granted.  
REMAND

Spondylolisthesis with Spina Bifida Occulta

Here, the Veteran contends that his back was hurt or aggravated due to the fall he had from his injured ankle.  On the Veteran's March 1978 Report of Medical Examination (entrance), it was noted by the physician that the Veteran had an abnormal spine.  The Veteran was diagnosed with spondylolisthesis of the spine.  

The Veteran's postservice VA treatment records also show that his spondylolisthesis is congenital and that he has diagnoses of spinal stenosis of the lumbar spine and ostearthritis.

Generally, spina bifida occulta is a "congenital cleft of spinal column."  See Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta, as a congenital condition, is noncompensable under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  Spina bifida is "a developmental anomaly that is a kind of neural tube defect."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1773 (31st ed. 2007).  It is "characterized by defective closure of the vertebral arch, through which the spinal cord and meninges may protrude (spina bifida cystica) or not (spina bifida occulta)."  Id.   

VA General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306 (2016).  In contrast, congenital or developmental defects are not service connectable in their own right; however, service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Accordingly, additional development is necessary.

In this regard, although the Veteran was afforded a VA examination in March 2011, it was noted only that the Veteran had an existing problem with his back and that his current spine condition and surgery were more likely than not related to his already existing condition and not likely related to the abnormal gait from his right ankle condition.  The VA examination does not address whether the Veteran's preexisting condition is a defect or a disease.  It does not address Dr. D.J.H.'s assertion that the Veteran is suffering from more severe symptoms at an earlier age than he would otherwise; therefore, his right ankle condition may have contributed to his lumbar spinal disease.  Finally, the March 2011 VA examiner does not provide an explanation for the rationale of his medical opinions.  As VA is obligated to provide an adequate examination once it undertakes the effort to provide one, remand is warranted to provide the Veteran a new VA examination for his back to further develop the nature and etiology of his claim.  

Right Ankle

The Veteran seeks a rating in excess of 20 percent for his service-connected chronic right ankle sprain with limitation of motion.  In a March 2016 VA examination report, the examiner noted in one section of the report that the Veteran's right ankle had less movement than normal due to ankyloses, adhesion, etc., and that the Veteran's disability disturbed his locomotion and interfered with his standing.  In another section of the report, the VA examiner indicated that the Veteran's right ankle did not have ankylosis.  As the March 2016 VA examiner has provided inconsistent statements as to whether the Veteran has ankylosis in the right ankle, remand is warranted for clarification.  Notably, the Veteran's representative also highlighted this inconsistency in their November 2016 VA 646 Statement of Accredited Representative.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.
  
2.  After completion of the above development, schedule the Veteran for a new VA examination to determine the nature and etiology of his back condition.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.   

Based on the review and the examination, the examiner is asked to:

a)  Identify any and all back disabilities diagnosed during the appeal period and on current examination.

b)  State whether each diagnosed back disability is a congenital/developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990).].  

c)  For each back disability that is determined to be a congenital/developmental defect, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

d)  For each back disability that is determined to be a congenital disease, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the disease was aggravated during the Veteran's service.  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the condition.  

e)  For each back disability that is not determined to be a congenital/developmental defect or congenital disease, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) caused by the Veteran's service-connected chronic right ankle sprain with limitation of motion.

f)  For each back disability that is not determined to be a congenital/developmental defect or congenital disease, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened) by the Veteran's service-connected chronic right ankle sprain with limitation of motion.  

If the examiner determines that any back disability is aggravated by a service-connected disability, the examiner should report the baseline level of the back disability prior to onset of aggravation.  If some of the increase in severity of the back disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

h)  For each back disability that is not determined to be a congenital/developmental defect or congenital disease, opine as to whether it at least as likely as not (a probability of 50 percent or greater) had its onset in service or is otherwise related to the Veteran's service.  

The examiner must consider and discuss the medical opinions already of record, and provide an explanation for all opinions provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his right ankle disability.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be completed.

The examiner should describe the nature and severity of all manifestations of the Veteran's right ankle disability.  Specifically, the examiner should clarify whether the Veteran has ankylosis of the right ankle.  If there is ankylosis of the right ankle, the examiner should note the degree of plantar flexion and dorsiflexion to which it applies.  

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


